OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05099 Pioneer Pioneer Money Market Trust (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: December 31 Date of reporting period: March 31, 2014 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Cash Reserves Fund Schedule of Investments 3/31/14 (unaudited) Principal Amount ($) Floating Rate (b) S&P/Moody's Ratings Value CORPORATE BONDS - 0.2% Banks - 0.1% Diversified Banks - 0.0% † AA-/Aa3 Royal Bank of Canada, Floating Rate Note, 4/17/14 $ Regional Banks - 0.1% A+/A1 Mellon Funding Corp., Floating Rate Note, 5/15/14 $ AA-/Aa3 Royal Bank of Canada New York NY, Floating Rate Note, 4/17/14 $ Total Banks $ Diversified Financials - 0.1% Asset Management & Custody Banks - 0.1% A+/A1 The Bank of New York Mellon Corp., 4.3%, 5/15/14 $ Total Diversified Financials $ TOTAL CORPORATE BONDS (Cost $798,483) $ U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 33.7% AA+/Aaa Federal Farm Credit Banks, Floating Rate Note, 1/20/15 $ AA+/Aaa Federal Farm Credit Banks, Floating Rate Note, 10/23/14 AA+/Aaa Federal Farm Credit Banks, Floating Rate Note, 3/4/15 AA+/Aaa Federal Farm Credit Banks, Floating Rate Note, 4/21/14 AA+/Aaa Federal Farm Credit Banks, Floating Rate Note, 5/21/14 AA+/Aaa Federal Farm Credit Banks, Floating Rate Note, 5/29/14 AA+/Aaa Federal Farm Credit Banks, Floating Rate Note, 7/14/14 AA+/Aaa Federal Farm Credit Banks, Floating Rate Note, 7/16/14 AA+/Aaa Federal Farm Credit Banks, Floating Rate Note, 9/24/14 AA+/Aaa Federal Home Loan Banks, 0.25%, 4/11/14 AA+/Aaa Federal Home Loan Banks, Floating Rate Note, 4/24/14 AA+/Aaa Federal Home Loan Banks, Floating Rate Note, 4/4/14 AA+/Aaa Federal Home Loan Banks, Floating Rate Note, 6/11/14 AA+/Aaa Federal Home Loan Banks, Floating Rate Note, 8/18/14 AA+/Aaa Federal Home Loan Banks, Floating Rate Note, 8/22/14 AA+/Aaa Federal Home Loan Mortgage Corp., 4.5%, 4/2/14 AA+/Aaa Federal Home Loan Mortgage Corp., Floating Rate Note, 10/7/14 AA+/Aaa Federal National Mortgage Association, Floating Rate Note, 1/27/15 AA+/Aaa Federal National Mortgage Association, Floating Rate Note, 10/27/14 AA+/Aaa Federal National Mortgage Association, Floating Rate Note, 11/21/14 AA+/Aaa Federal National Mortgage Association, Floating Rate Note, 6/20/14 AA+/Aaa Federal National Mortgage Association, Floating Rate Note, 6/23/14 AA+/Aaa Federal National Mortgage Association, Floating Rate Note, 8/11/14 AA+/Aaa Federal National Mortgage Association, Floating Rate Note, 8/25/14 AA+/Aaa U.S. Treasury Bills, 4/10/14 (c) AA+/Aaa U.S. Treasury Bills, 4/24/14 (c) AA+/Aaa U.S. Treasury Bills, 4/17/14 (c) AA+/Aaa U.S. Treasury Notes, Floating Rate Note, 1/31/16 TOTAL U.S. GOVERNMENT AND AGENCY OBLIGATIONS (Cost $112,470,265) $ MUNICIPAL BONDS - 41.9% * Municipal Airport - 0.6% AAA/Aa2 Metropolitan Washington Airports Authority, Floating Rate Note, 10/1/39 $ Municipal Development - 7.6% AAA/Aaa Lower Neches Valley Authority Industrial Development Corp., Floating Rate Note, 11/1/38 $ AA/Aa1 Mississippi Business Finance Corp., Floating Rate Note, 12/1/30 AA/Aa1 Mississippi Business Finance Corp., Floating Rate Note, 12/1/30 AA/Aa1 Mississippi Business Finance Corp., Floating Rate Note, 12/1/30 $ Municipal Education - 1.0% A+/NR Illinois Finance Authority, Floating Rate Note, 9/1/41 $ Municipal Higher Education - 15.0% AAA/Aaa Connecticut State Health & Educational Facility Authority, Floating Rate Note, 7/1/33 $ AAA/Aaa Connecticut State Health & Educational Facility Authority, Floating Rate Note, 7/1/36 AAA/Aaa Connecticut State Health & Educational Facility Authority, Floating Rate Note, 7/1/36 AAA/Aa1 District of Columbia, Floating Rate Note, 4/1/41 AAA/Aa1 District of Columbia, Floating Rate Note, 4/1/41 AA/Aa2 Maryland Health & Higher Educational Facilities Authority, Floating Rate Note, 7/1/36 AAA/Aaa Permanent University Fund, Floating Rate Note, 7/1/37 AAA/Aaa The University of Texas System, Floating Rate Note, 8/1/34 $ Municipal Medical - 17.7% AAA/Aa3 City of Minneapolis MN , Floating Rate Note, 11/15/34 $ NR/Aa3 City of Minneapolis MN , Floating Rate Note, 11/15/35 NR/NR Geisinger Authority, Floating Rate Note, 8/1/22 AA/NR Harris County Health Facilities Development Corp., Floating Rate Note, 12/1/41 AA/NR Harris County Health Facilities Development Corp., Floating Rate Note, 12/1/41 AAA/Aaa Loudoun County Economic Development Authority, Floating Rate Note, 2/15/38 AA/Aa2 Massachusetts Development Finance Agency, Floating Rate Note, 7/1/46 AAA/Aa1 Massachusetts Health & Educational Facilities Authority, Floating Rate Note, 10/1/49 AAA/NR Oregon State Facilities Authority, Floating Rate Note, 8/1/34 AAA/Aa1 The Charlotte-Mecklenburg Hospital Authority, Floating Rate Note, 1/15/26 AAA/Aa1 University of Wisconsin Hospitals & Clinics Authority, Floating Rate Note, 4/1/29 $ TOTAL MUNICIPAL BONDS (Cost $139,845,000) $ TEMPORARY CASH INVESTMENTS - 9.3% Commercial Paper - 9.3% NR/NR Bank of Nova Scotia, Floating Rate Note, 4/17/14 $ NR/NR Bank of Tokyo-Mitsubishi UFJ, Floating Rate Note, 4/3/14 NR/NR BNP Paribas Finance, Inc., 4/4/14 (c) NR/NR National Australia Bank, Ltd., Floating Rate Note, 4/1/14 NR/NR National Rural Utilities Cooperative Finance Corp., Floating Rate Note, 4/1/14 NR/NR Toyota Motor Credit Corp., 5/1/14 (c) NR/NR Wells Fargo Bank NA, Floating Rate Note, 6/16/14 $ TOTAL TEMPORARY CASH INVESTMENTS (Cost $30,869,856) $ TOTAL INVESTMENT IN SECURITIES - 85.1% (Cost $283,983,604) (a) $ OTHER ASSETS & LIABILITIES - 14.9% $ TOTAL NET ASSETS - 100.0% $ † Rounds to less than 0.01%. NR Not rated by either S&P or Moody's. * Variable rate securities issued by municipalities that are payable upon demand by the Fund at specified time intervals no greater than thirteen months. Securities are listed at their final maturity dates. (a) At March 31, 2014, cost for federal income tax purposes was $283,983,604. (b) Debt obligation with a variable interest rate. Rate shown is rate at end of period. (c) Security issued with a zero coupon. Income is recognized through accretion of discount. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services) as Level 3. The following is a summary of the inputs used as of March 31, 2014, in valuing the Fund's investments: Level 1 Level 2 Level 3 Total Corporate Bonds $
